DETAILED ACTION
This Office action for U.S. Patent Application No. 16/442,079 is responsive to the Request for Continued Examination filed 24 March 2021, in reply to the Final Rejection of 19 November 2020 and the Advisory Action of 24 March 2021.
Claims 1, 2, 4–17, and 19–28 are pending.
In the Final Rejection of 19 November 2020, claims 1, 2, 6–8, 10, 11, 17, and 22 were rejected under 35 U.S.C. § 102(a)(1) as anticipated by U.S. Patent Application Publication No. 2006/0045354 A1 (“Hanna”).  Claim 9 was rejected under 35 U.S.C. § 103 as obvious over Hanna.  Claims 5, 12, and 24–28 were rejected under 35 U.S.C. § 103 as obvious over Hanna in view of U.S. Patent Application Publication No. 2018/0285653 A1 (“Li”).  Claims 4, 13–16, 20, and 23 were rejected under 35 U.S.C. § 103 as obvious over Hanna in view of U.S. Patent Application Publication No. 2018/0357870 A1 (“Siminoff”).  Claim 21 was rejected under 35 U.S.C. § 103 as obvious over Hanna in view of Siminoff and in view of U.S. Patent Application Publication No. 2016/0093338 A1 (“Laska”).  Claim 19 was rejected under 35 U.S.C. § 103 as obvious over Hanna in view of U.S. Patent Application Publication No. 2017/0355081 A1 (“Fisher”).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  It is respectfully submitted that Laska, previously cited to reject claim 21 and again in the Advisory Action as teaching the amended independent claims, discloses an electronic message that contains at least one of a digital image and a hyperlink thereto as in claims 1 and 17 as amended, and a warning message containing indicia configured to identify a type of hazard posed by the object as in claim 16.  Additionally with respect to claim 16, while Laska does not specifically disclose a projector-type display, it was notoriously well-known in the art at the time of effective filing to use a projector as a display for a desktop computer or laptop computer as in Laska ¶ 0068.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6–11, 16, 17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2006/0045354 A1 (“Hanna”) in view of U.S. Patent Application Publication No. 2016/0093338 A1 (“Laska”).
Hanna, directed to video surveillance, teaches with respect to claim 1:
A system for detecting a hazard at a location site (¶ 0002, secure location such as airport or nuclear power plant), the system comprising:
an imaging device, the imaging device configured to generate a digital image of a region of the location site (¶ 0015, image capturing device monitors field of view);
a non-transitory computer-readable medium, the non-transitory computer-readable medium having stored thereon a hazard detection program (¶ 0059, computer-readable medium storing surveillance module);
a processor, the processor in operable arrangement with the imaging device to receive the digital image therefrom and in operable arrangement with the non-transitory computer-readable medium, the processor configured to execute the hazard detection program contained on the non-transitory computer-readable medium (¶ 0058, computing device 700)
wherein the hazard detection program includes an imaging processor module configured to analyze the digital image from the imaging device to determine whether a hazard condition is present in the digital image by determining a probability that an object is present in the digital image (¶ 0029, determine probability of normal or abnormal activity of tracked object),
the probability being calculated via a machine learning module (¶¶ 0019, 0021, 0025–36, comparison with “learned” object tracks corresponding to alarm and non-alarm events)
and the hazard detection program including a notification module configured, in response to the imaging processor module determining the probability exceeds a threshold (¶ 0029, “A threshold may be applied to this combined probability to distinguish between normal and abnormal activity”),
to send an electronic alert message to at least one recipient (¶ 0003, known to alert an operator to an event when alarm is generated),
the electronic alert message configured to alert the recipient that the hazard condition is present at the location site according to the digital image (id.),
and the digital image being linked to the electronic alert message (¶ 0022, association of alarm to image condition).
The claimed invention differs from Hanna in that the claim is amended to recite “the electronic message contains at least one of the digital image and a hyperlink to a digital image”).  Hanna teaches a more basic alert, such as an audio alarm or strobe that simply indicates an alarm condition exists.  Hanna ¶ 0022.  However, Laska, directed to a graphical user interface for a video surveillance system, teaches this limitation.  Laska Figs. 9Y–9AA (“Motion events feed” showing images of motion events labelled according to certain user-set categories); 0415–16 (motion events of interest generate “real-time alert” with visual label).  It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the Hanna system to display a Laska motion alert image, in order for the user to determine if a Hanna alarm event is worth further attention (Laska ¶ 0004–05).

Regarding claim 2, Hanna teaches the system according to claim 1, further comprising: a projector, the projector in operable arrangement with the processor to receive a command signal therefrom,
the projector configured to project an illumination in response to receiving the command signal (¶ 0022, generating a strobe if an alarm condition exists);
wherein the notification module is configured to send the command signal to project the illumination in response to the imaging processor module determining the hazard condition is present in the digital image (id.),
and wherein the illumination comprises a warning message containing indicia configured to identify a hazard posed by the object (id.).

Regarding claim 6, Hannah teaches the system according to claim 1, further comprising: a data storage device, the data storage device housing a database of training images, the training images for training the machine learning module to detect the object (¶ 0019, learned objects stored in a database).

Regarding claim 7, Hanna teaches the system according to claim 6, wherein the training images comprise digital images captured at a location other than the location site (¶ 0056, independently training object classification using several instances of different objects in motion).

Regarding claim 8, Hanna teaches the system according to claim 6, wherein the training images comprise digital images captured at the location site (¶ 0031, alarm and non-alarm events learned from footage at the location).

Regarding claim 9, this claim is directed to “the data storage device housing the database of training images [being] located at the location site”.  Hanna does not specify this limitation.  However, the mere location of the claimed database is not patentable over Hanna learned objects database that performs the same function.  M.P.E.P. §§ 2144.04(V)(B) (integration of prior art components into single unit obvious absent showing that the integration produces unexpected results), (VI)(C) (rearrangement of prior art components without modification of their operation is insufficient for patentability).


Regarding claim 10, Hanna teaches the system according to claim 6, wherein the training images comprise digital images tagged to indicate whether the object is found therein (¶ 0057, object associated with a tag that identifies the object’s class).

Regarding claim 11, Hanna teaches the system according to claim 10, wherein the training images containing the object have a polygon identifier around the object (¶ 0054, feature/activity image equal in size to an object’s bounding box).

Regarding claim 16, Hanna in view of Laska teaches a system, comprising:
an imaging device, the imaging device configured to generate a digital image of at least a region of a site location (Hanna ¶ 0015, image capturing device monitors field of view);
a processor, the processor in operable arrangement with the imaging device to receive the digital image therefrom (¶ 0058, computing device 700), the processor programmed to:
perform image processing on the digital image to identify an object in the digital image via a machine learning module (¶¶ 0025–36, compare tracked object with learned object tracks),
determine a hazard probability that the object in the digital image satisfies a hazard condition, in response to determining the hazard probability exceeds a threshold value (¶ 0029, “A threshold may be applied to this combined probability to distinguish between normal and abnormal activity”),
send an electronic alert message to at least one recipient, the electronic alert message configured to alert the recipient that the hazard condition is present at the location site according to the digital image (¶ 0003, known to alert an operator to an event when alarm is generated);
a projector, the projector in operable arrangement with the processor to receive a command signal therefrom, the projector configured to project an illumination in response to receiving the command signal (Laska ¶ 0068, desktop or laptop computer; the examiner takes Official Notice that projector monitors were well-known at the time of effective filing to enable a plurality of users to view a computer desktop);
wherein the notification module is configured to send the command signal to project the illumination in response to the imaging processor module determining the hazard condition is present in the digital image (Figs. 9Y–9AA, motion events feed showing images of motion events labelled according to certain user-set categories; ¶¶ 0415–16, motion events of interest generate “real-time alert” with visual label),
and wherein the illumination comprises a warning message containing indicia configured to identify a type of hazard posed by the object (id.).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the Hanna system to display a Laska motion alert image, in order for the user to determine if a Hanna alarm event is worth further attention (Laska ¶ 0004–05).

Regarding claim 17, Hanna in combination with Laska, teaches a method for detecting a hazard at a location site, the method comprising:
receiving, at a processor (Hanna ¶ 0058, computing device 700) over an electronic network, a digital image of a region of the location site (¶ 0016, monitoring field of view);
using the processor to execute computer executable instructions stored on a non-transitory computer-readable medium (¶ 0059, computer-readable medium storing surveillance module) to:
perform image processing on the digital image to identify an object in the digital image via a machine learning module (¶¶ 0019, 0021, 0025–36, comparison with “learned” object tracks corresponding to alarm and non-alarm events),
determine a hazard probability that the object in the digital image satisfies a hazard condition (¶ 0029, determine probability of normal or abnormal activity of tracked object)
 in response to determining the hazard probability exceeds a threshold value, transmit an electronic alert message over the electronic network to at least one recipient (¶ 0003, known to alert an operator to an event when alarm is generated),
the electronic alert message configured to alert the recipient that the hazard condition is present at the location site according to the digital image (id.),
link the digital image to the electronic alert message (¶ 0022, association of alarm to image condition)
such that the electronic alert message contains at least one of the digital image and a hyperlink to the digital image.  Laska Figs. 9Y–9AA (“Motion events feed” showing images of motion events labelled according to certain user-set categories); 0415–16 (motion events of interest generate “real-time alert” with visual label).  It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the Hanna system to display a Laska motion alert image, in order for the user to determine if a Hanna alarm event is worth further attention (Laska ¶ 0004–05).

Regarding claim 22, Hanna teaches: the method according to claim 17, wherein the processor is used to execute computer executable instructions stored on the non-transitory computer-readable medium to transmit a command signal to a project
or in response to determining the hazard probability exceeds the threshold value (¶ 0022, generating a strobe if an alarm condition exists), the method further comprising:
projecting, by the projector in response to receiving the command signal, an illumination, the illumination comprises a warning message containing indicia configured to identify a hazard posed by the hazard condition (id.).

Claims 5, 12, and 24–28 are rejected under 35 U.S.C. 103 as being unpatentable over Hanna in view of Laska as applied to claims 1 and 17 above, and further in view of U.S. Patent Application Publication No. 2018/0285653 A1 (“Li”).
Claim 5 is directed to the system according to claim 1, wherein the object comprises at least one of an item blocking a pathway of the location site and a person not wearing a type of personal protective equipment.  Hanna does not disclose this limitation.  However, Li, directed to a secured delivery system, discloses mapping an indoor environment for potential obstructions and pathways.  Li ¶ 0064.  It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the Hanna system to map obstructions in the secure area, in order to aid first responders.  Li ¶ 0064.

Regarding claim 12, Hanna in view of Laska and Li teaches: The system according to claim 1, wherein the object comprises a liquid upon a surface of the location site (Li ¶¶ 0044, water sensor and rain sensor; 0045, sensing the presence of liquids).

Regarding claim 24, Hanna in view of Laska and Li teaches: The method according to claim 17, wherein performing image processing on the digital image to identify the object in the digital image includes training a neural network to detect the object in the digital image (Li ¶ 0094, neural network can be trained to recognize a particular object)
and executing the neural network to detect the object in the digital image (id., neural network can be trained to detect the presence of a particular object).

Regarding claim 25, Hanna in view of Laska and Li teaches: the method according to claim 24, wherein training the neural network includes training the neural network using training images stored in a database on a data storage device comprising digital images captured at a location other than the location site (Hanna ¶ 0056, independently training object classification using several instances of different objects in motion).

Regarding claim 26, Hanna in view of Laska and Li teaches: the method according to claim 24, wherein training the neural network includes training the neural network using training images stored in a database on a data storage device comprising digital images captured at the location site (Hanna ¶ 0031, alarm and non-alarm events learned from footage at the location).

Regarding claim 27, Hanna in view of Laska and Li teaches: the method according to claim 26, further comprising: adding the digital image to the database of the training images (Hanna ¶ 0019, adding new learned object if the detected object does not resemble an already learned object);
training the neural network via a feedback loop with the digital image (id., learning new object is based on detection performance or user feedback).

Regarding claim 28, Hanna in view of Laska and Li teaches: the method according to claim 26, further comprising: housing the data storage device at the location site.  The mere location of the claimed database is not patentable over Hanna learned objects database that performs the same function.  M.P.E.P. §§ 2144.04(V)(B) (integration of prior art components into single unit obvious absent showing that the integration produces unexpected results), (VI)(C) (rearrangement of prior art components without modification of their operation is insufficient for patentability).

Claims 4, 13–15, 20, 21, and 23 are rejected under 35 U.S.C. § 103 as being unpatentable over Hanna in view of Laska and in view of U.S. Patent Application Publication No. 2018/0357870 A1 (“Siminoff”).
Claim 4 is directed to details of creating a log of hazard conditions.  Hanna does not disclose this limitation.  However, Siminoff, directed to a surveillance system, teaches: the system according to claim 1, wherein the hazard detection program includes a tracking module configured, in response to the imaging processor module determining the hazard condition is present in the digital image, to generate and store in memory a hazard condition log (¶ 0160, start recording if a threshold value of motion is met),
the hazard condition log including at least one of a time entry indicating when the hazard condition occurred (¶ 0087, include event time of detected event as metadata with event) and a location entry indicating where at the location site the hazard condition occurred (¶ 0086, include location information as metadata with security device).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to record detected events with time and location data as taught by Siminoff, in order to identify, capture,  and prosecute a criminal intruder (¶ 0141).

Regarding claim 13, Hanna in view of Laska and Siminoff teaches: The system according to claim 12, wherein the imaging device comprises a thermal camera, the thermal camera configured to generate a thermal image, the hazard detection program configured to determine the probability the object is present in the thermal image based upon a temperature gradient in the thermal image (Siminoff ¶ 0163, thermal vision and extraction of feature information based on gradient histogram within image).

Regarding claim 14, Hanna in view of Laska and Siminoff teaches: The system according to claim 13, further comprising: a projector, the projector in operable arrangement with the processor to receive a command signal therefrom, the projector configured to project an illumination in response to receiving the command signal (Siminoff ¶¶ 0167–176, “smart floodlight” embodiment turns on light if motion or abnormal behavior is detected);
wherein the notification module is configured to send the command signal to project the illumination in response to the imaging processor module determining the hazard condition is present in the digital image (id.),
and wherein the illumination comprises a warning message containing indicia configured to identify a hazard posed by the object (id.).

Regarding claim 15, Hanna in view of Laska and Siminoff teaches: the system according to claim 14, wherein the command signal includes geolocation information relating to the location of the hazard condition at the location site (Siminoff ¶ 0086, location information), and wherein the projector is configured to project the illumination message near the hazard condition based upon the geolocation information (¶¶ 0167–176, “smart floodlight” embodiment)..

Regarding claim 20, Hanna in view of Siminoff teaches: The method according to claim 17, wherein, in response to determining the hazard probability exceeds the threshold value, the processor is used to execute (Hanna ¶ 0058, computing device 700) computer executable instructions stored on the non-transitory computer-readable medium (Hanna ¶ 0059, computer-readable medium storing surveillance module) to generate and store in memory a hazard condition event in a hazard condition log (Siminoff, ¶ 0160, start recording if a threshold value of motion is met), the hazard condition event including at least one of a time entry indicating when the hazard condition occurred (¶ 0087, time of detected event) and a location entry indicating where at the location site the hazard condition occurred (¶ 0086, location information).

Regarding claim 21, Hanna in view of Siminoff teaches: The method according to claim 20, wherein the processor is used to execute (Hanna ¶ 0058, computing device 700) computer executable instructions stored on the non-transitory computer-readable medium (Hanna ¶ 0059, computer-readable medium storing surveillance module) to generate a report comprising a trend analysis using the hazard condition log, the hazard condition log containing a plurality of hazard condition events for the location site (Siminoff ¶¶ 0177–182, determining statistical models for identifying behavior based on analyzing events at the site).  Hanna and Siminoff do not explicitly disclose outputting a trend analysis.  However, Laska, directed to a GUI for a video surveillance system, discloses: displaying, by the processor, the trend analysis in a display device via a graphical user interface (¶ e.g., Fig. 9K, displaying different color-coded categories of motion events in a timeline).  It would have been obvious to one of ordinary skill in the art at the time of effective filing to display the Siminoff data in a GUI as taught by Laska, in order to enable a reviewer to review different events of interest for different purposes over time (Laska ¶ 0051).

Regarding claim 23, Hanna in view of Siminoff teaches: the method according to claim 22, wherein the processor is used to execute (Hanna ¶ 0058, computing device 700) computer executable instructions stored on the non-transitory computer-readable medium (Hanna ¶ 0059, computer-readable medium storing surveillance module) to determine a location of the hazard condition within the location site in response to determining the hazard probability exceeds the threshold value (Siminoff ¶ 0086, each sensor has unique location information), and wherein the command signal includes geolocation information relating to the location of the hazard condition at the location site (id.), and wherein the projector is configured to project the illumination message near the hazard condition based upon the geolocation information (Siminoff ¶¶ 0167–176, “smart floodlight” embodiment).

Claim 19 is rejected under 35 U.S.C. § 103 as being unpatentable over Hanna in view of Laska and in view of U.S. Patent Application Publication No. 2017/0355081 A1 (“Fisher”).
Claim 19 is directed to detecting a liquid on a surface of the location site using thermal imaging.  Hanna does not disclose this limitation.  However, Fisher, directed to spill detection using imaging, teaches: The method according to claim 17, wherein the object comprises a liquid upon a surface of the location site, wherein the digital image comprises a thermal image, and wherein the processor is used to determine the probability the object is present in the thermal image based upon a temperature gradient in the thermal image (¶ 0104, thermal imaging of spilled liquids with temperatures represented by a color gradient).  It would have been obvious to one of ordinary skill in the art at the time of effective filing to extend the Hanna system to the Fisher spill detection to allow for automatic robotic cleanup (Fisher Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662.  The examiner can normally be reached on M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David N Werner/Primary Examiner, Art Unit 2487